Title: From George Washington to William Pearce, 7 September 1794
From: Washington, George
To: Pearce, William


               
                  Mr Pearce,
                  German Town [Pa.] Septr 7th 1794.
               
               Your letter of the 31st ulto with the Reports, I have received.
               A few days ago I received a letter from Mr Pyne dated in the
                  
                  City of Washington still expressing a desire to be employed at Mount Vernon, and a wish to be there some short time before Butler left it, that he might get a little insight into the nature of the business, previous to his entering upon duty.  I referred him for his being employed at all, & for the terms and time, to you, not chusing to enter into any agreement with him myself lest it might militate with any views of yours; desiring him to shew you the letter I wrote to him on this subject, that you might be acquainted with my ideas thereon.
               Enclosed is a certificate for Mr Butler.  The latter part I suppose he wd have dispensed with; but in my opinion it is necessary that the whole truth on such occasions should be told; for I have no idea that with a view to serve one person it is justifiable to deceive another: and without that part, it might with propriety be asked why I parted with him. If his activity, spirit, & ability in the management of Negros were equal to his honesty, sobriety & industry there would not be the least occasion for a change.
               It is not possible for me, at this distance, to say when the Carpenters & Negros on the respective farms will be most at leisure for removing the Negro quarters at Union, & River Farms; but if this work is not set about before the weather gets cool, it may be dangerous (as the daubing & filling in will be green, & not sun enough to dry them before winter) to put the Negros in them; and besides, after the ground gets soft & slippery, the trouble, and time necessary to accomplish the removal of the houses will be double. I have nothing further to add at present than to wish you & family well. Being Your friend &ca
               
                  Go: Washington
               
            